530 F.2d 827
Horace W. BONNER, Jr., et al., Appellants,v.CIRCUIT COURT OF ST. LOUIS, MISSOURI, et al., Appellees.
No. 75--1125.
United States Court of Appeals,Eighth Circuit.
March 17, 1976.

Horace W. Bonner, Jr., pro se.
Before GIBSON, Chief Judge, and HEANEY and STEPHENSON, Circuit Judges.

ORDER

1
On January 21, 1976, we filed an order pursuant to Eighth Circuit Rule 9(a) directing that this appeal be dismissed as frivolous and entirely without merit unless the appellants should show cause to the contrary within 15 days.


2
Appellants have filed a response to the show cause order.  We have considered the response and adhere to our position that the appeal is frivolous and without merit.  Accordingly, we direct the issuance of an order dismissing the appeal.